Citation Nr: 0432604	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968 and from January 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  The 
veteran testified at a Board videoconference hearing in 
October 2004.  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The record shows that the RO has made several attempts to 
obtain additional evidence and to verify the claimed 
stressors.  However, at the October 2004 Board hearing the 
veteran reported (apparently for the first time) that he 
received treatment for his knees at military medical 
facilities in San Antonio in 1972 and in El Paso in 1973.  
Under the circumstances, the Board believes that an attempt 
must be made to obtain any available records from those 
facilities.  The record also includes a statement from the 
veteran that he received treatment at "Brentwood Veterans 
Hospital" for alcoholism, depression, and Viet Nam memories 
in 1979.  An attempt should also be made to obtain any 
records from this facility. 

With regard to the PTSD issue, the RO has furnished a list of 
the claimed stressors to the U.S. Armed Services Center for 
Unit Records Research.  At the October 2004 Board hearing, 
the veteran reported the details of another stressor which 
involved what the veteran described as his "mercy killing" 
of three mutilated American nurses when he was in a convoy in 
the area of An Khe Pass north of Qui Nhon in September or 
October 1966.  An attempt should be made to verify this 
stressor.  

A December 2001 statement has also been received from an 
individual who claims to have been in the 617th Engineering 
Company in the period April 20-15, 1966, when the incident 
occurred where a number of Vietnamese children died after 
dropping grenades at an airport in or near Saigon.  An 
attempt should be made to ascertain if any records from this 
military unit document the claimed incident. 

The Board again acknowledges the RO's numerous efforts to 
verify the claimed stressors.  However, it now appears that 
the details of a new stressor have been furnished by the 
veteran, and appropriate action to attempt to verify the 
stressor must be undertaken before the Board may proceed with 
appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain any treatment records from 
military medical facilities in San 
Antonio in 1972 and in El Paso in 1973, 
and any records documenting treatment at 
Brentwood Veterans Hospital in 1979.  

2.  The RO should contact the U.S. Armed 
Services Center for Unit Records  
Research (CRUR) and request verification 
of the claimed "mercy killing" of three 
mutilated American nurses when the 
veteran was in a convoy in the area of An 
Khe Pass north of Qui Nhon in September 
or October 1966.  CRUR should also be 
asked to conduct a search of records of 
the 617th Engineering Company for the 
period April 20-15, 1966, to determine if 
such records document an incident where a 
number of Vietnamese children died after 
dropping grenades at an airport in or 
near Saigon.  

3.  If records pertaining to treatment of 
the knees in 1971 and/or 1972 are 
obtained as a result of the action in the 
above paragraph 1, then the veteran 
should be scheduled for a VA knee 
examination (with the claims file made 
available to the examiner for review) to 
ascertain the nature of any current 
disabilities of the knees and an opinion 
as to whether any such current knee 
disability is related to service. 

4.  If the actions set forth in the above 
paragraph 2 result in verification of a 
claimed stressor or stressors, then the 
veteran should be scheduled for a VA PTSD 
examination (with the claims file made 
available to the examiner for review) to 
ascertain if he suffers from PTSD related 
to a verified stressor.  The examiner 
should be informed of the details of the 
verified stressor(s).  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the disabilities in 
question.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate  
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






